TERMINATION AND RELEASE AGREEMENT

 

This Termination and Release Agreement (“Agreement”) is entered into as of this
23rd day of November, 2020, by and between AB International Group Corp., a
Nevada corporation (the “AB International”) and Armada Capital Partners LLC, a
Delaware limited liability company (“Armada Capital”).

 

WHEREAS, on or about March 12, 2020, AB International executed a Warrant to
Purchase Common Stock of AB International Group Corp. (the “Warrant”) in favor
of Armada Capital, pursuant to which AB International issued a warrant to
purchase 4,200 shares of AB International at a strike price of $12.50 per share;

 

WHEREAS, the parties now desire to terminate and release each other and
otherwise settle, compromise, dispose of, and release with finality, all claims,
demands and causes of action, arising out of the Warrant;

 

NOW, THEREFORE, in exchange for $20,000 and other valuable consideration
included in this Agreement, the adequacy of which is hereby acknowledged, the
parties agree as follows:

 

1.Termination. Subject to the terms and conditions of this Agreement, as of the
date hereof, the Parties hereby terminate the Warrant and any and all rights,
obligations or duties created thereunder.

 

2.Consideration. AB International agrees to pay to Armada Capital the sum of
US$20,000 within 5 business days of execution of this Agreement to terminate the
Warrant.

 

3.Coordination. The parties agree to take whatever measures are necessary return
to their respective positions as if the Warrant were never executed.

 

4.Mutual Release. Except for the obligations set forth in this Agreement, each
party hereby releases, remises, acquits and forever discharges any other party
to this Agreement and their related or controlled entities, and all of their
directors, officers, members, managers, partners, employees, servants,
attorneys, assigns, heirs, successors, agents and representatives, past and
present, and the respective successors, executors, administrators and any legal
and personal representatives of each of the foregoing, and each of them, from
any and all claims, demands, actions, causes of action, debts, liabilities,
rights, contracts, obligations, duties, damages, costs, expenses or losses, of
every kind and nature whatsoever, and by whomever asserted, whether at this time
known or suspected, or unknown or unsuspected, anticipated or unanticipated,
direct or indirect, fixed or contingent, or which may presently exist or which
may hereafter arise or become known, in law or in equity, in the nature of an
administrative proceeding or otherwise, for or by reason of any event,
transaction, matter or cause whatsoever, with respect to, in connection with or
arising out of the Warrant or otherwise.

 

  

 

 

It is understood by the parties that the facts with respect to which the
foregoing release is given may hereafter turn out to be other than or different
from the facts now known to a party or the parties or believed by a party or the
parties to be true, and each party therefore expressly assumes the risk of the
facts turning out to be so different and agrees that the foregoing release shall
be in all respects effective and not subject to termination or rescission by any
such difference in facts.

 

5.No Assignment. The parties to this Agreement represent and warrant that
neither they or their affiliated persons or entities have assigned or
transferred any claim or interest herein or authorized any other person or
entity to assert any claim or claims on its behalf with respect to the subject
matter of this Agreement.

 

6.Non-Disparagement. The parties agree not to make any oral or written
statements or otherwise take any action that is intended or may reasonably be
expected to disparage the reputation, business, prospects or operations of any
other party to this Agreement.

 

7.Confidentiality. The parties agree that they will keep confidential all
information and trade secrets of one another or any of its subsidiaries or
affiliates and will not disclose such information to any person without written
prior approval or use such information for any purpose. It is understood that
for purposes of this Agreement the term “confidential information” is to be
construed broadly to include all material nonpublic or proprietary information.

 

8.Cooperation. Each of the parties hereby agree to perform any and all acts and
to execute and deliver any and all documents reasonably necessary or convenient
to carry out the intent and the provisions of this Agreement.

 

9.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada, without reference to the principles of
conflict of laws.

 

10.Complete Agreement. This Agreement represents the complete agreement among
the parties concerning the subject matter in this Agreement and supersedes all
prior agreements or understandings, written or oral, or otherwise. This
Agreement may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.

 

11.Voluntary Agreement. This Agreement has been entered into voluntarily and not
as a result of coercion, duress, or undue influence. The parties acknowledge
that they have read and fully understand the terms of this Agreement and have
been advised to consult with an attorney before executing this Agreement.

 

12.Successors and Assigns. This Agreement shall be binding and inure to the
benefit of the parties hereto, their predecessors, parents, subsidiaries and
affiliated corporations, all officers, directors, shareholders, agents,
employees, attorneys, assigns, successors, heirs, executors, administrators, and
legal representatives of whatsoever kind or character in privity therewith.

 

 2 

 





13.Counterparts. This Agreement may be executed in counterparts, one or more of
which may be facsimiles, but all of which shall constitute one and the same
Agreement. Facsimile signatures of this Agreement shall be accepted by the
parties to this Agreement as valid and binding in lieu of original signatures.

 

14.Time for Performance. The parties understand that time is of the essence with
respect to each and every act required by this Agreement. Failure to perform any
provision hereof in strict accordance with the Agreement shall be deemed a
material breach of the Agreement.

 

The parties to this Agreement have executed this Agreement as of the day and
year first written above.

 

AB INTERNATIONAL GROUP CORP.

 



By /s/ Chiyuan Deng

Printed Name: Chiyuan Deng

Title: CEO



Date: November 25, 2020

 

 

ARMADA CAPITAL PARTNERS, LLC

 



By /s/ Andrew Avitan

Printed Name: Andrew Avitan

Title: Managing Partner

 



 3 

 

 